COLEMAN, J.
The appellees filed their bill to foreclose a mortgage executed by the appellant upon certain real property. After the execution of the mortgage, the mortgagor permitted the property to be sold for taxes. In addition to the prayer for a foreclosure of the mortgage to satisfy the debt secured thereby, the complainants also prayed that the land be subjected to the payment of the *631amount paid by them to redeem the lands from the purchaser at the tax sale. The respondent demurred to the bill generally, and specially to that feature of the bill which prayed for relief on account of the money paid to redeem the lands. The demurrer was overruled by the court, and the respondents appealed to this court from the decree overruling the demurrer. Upon the cause coming on to be heard in this court, “by consent of the parties it was considered that the decree of the chancery court be in all things affirmed.” The present appeal is prosecuted from the final decree of the court, upon the execution of a reference by the register, in which the complainants were granted relief for money paid out to redeem the lands, and appellants again seek to raise the same question, presented by demurrer and which by consent was adjudicated adversely to them on the former appeal from the ruling of the court upon demurrer. The former adjudication, by consent, is conclusive against them.
Independent of this, the taxes were a lien upon the land, and the mortgagee had the right to redeem the land to protect his own security. See the following authorities: Kilpatrick v. Henson, 81 Ala. 464; Grigg v. Banks, 59 Ala. 311; Cowley v. Shelby, 71 Ala. 122; 25 Amer. & Ang. Encyc. of Law, 415, note 4.
Affirmed.